Case 19-20916-jrs      Doc 145     Filed 11/21/19 Entered 11/21/19 16:01:03             Desc Main
                                   Document      Page 1 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  GAINESVILLE DIVISION

IN RE:
                                                     CHAPTER 11
SIGNATURE PACK, LLC,
                                                     CASE NO. 19-20916-JRS
          Debtor.

              NOTICE OF DEBTOR’S MOTION REQUESTING ENTRY OF ORDER
               EXTENDING DEBTOR’S EXCLUSIVE PERIOD TO FILE A PLAN,
                      DEADLINE TO OBJECT, AND FOR HEARING

        PLEASE TAKE NOTICE that on November 21, 2019, Signature Pack, LLC (“Debtor”)
filed a Motion Requesting Entry of Order Extending Debtor’s Exclusive Period to File a Plan
(the “Motion”). Pursuant to General Order No. 24-2018, the Court may consider this matter
without further notice or a hearing if no party in interest files a response or objection within 21
days. If you object to the relief requested in this pleading, you must timely file your
objection with the Bankruptcy Clerk at United States Bankruptcy Court, 121 Spring St. SE,
Room 120, Gainesville, Georgia 30501, and serve a copy on the movant’s attorney, Jones &
Walden, LLC, Attn: Leslie M. Pineyro, 21 Eighth Street, NE, Atlanta, Georgia 30309, and any
other appropriate persons by the objection deadline. The response or objection must explain
your position and be actually received by the Bankruptcy Clerk within the required time.

        A hearing on the pleading has been scheduled for December 17, 2019 at 1:30 p.m., in
Courtroom 1404, U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. This
hearing is being set in Atlanta on a Gainesville division case. If an objection or response is
timely filed and served, the hearing will proceed as scheduled. If you do not file a response or
objection within the time permitted, the Court may grant the relief requested without
further notice or hearing provided that an order approving the relief requested is entered at
least one business day prior to the scheduled hearing. If no objection is timely filed, but no order
is entered granting the relief requested at least one business day prior to the hearing, the
hearing will be held at the time and place as scheduled.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

         This 21st day of November, 2019

                                              JONES & WALDEN, LLC

                                               /s/ Leslie M. Pineyro
                                              Leslie M. Pineyro
                                              Georgia Bar No. 969800
                                              21 Eighth Street, NE
                                              Atlanta, Georgia 30309
                                              (404) 564-9300
                                              Attorney for Debtor
Case 19-20916-jrs          Doc 145   Filed 11/21/19 Entered 11/21/19 16:01:03           Desc Main
                                     Document      Page 2 of 6


                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                     GAINESVILLE DIVISION

IN RE:
                                                       CHAPTER 11
SIGNATURE PACK, LLC,
                                                       CASE NO. 19-20916-JRS
              Debtor.

                        MOTION REQUESTING ENTRY OF ORDER EXTENDING
                          DEBTOR’S EXCLUSIVE PERIOD TO FILE A PLAN

         COMES NOW Signature Pack, LLC (“Debtor”), by and through the undersigned counsel,

and hereby files this “Motion Requesting Entry of Order Extending Debtor’s Exclusive Period to

File a Plan” (“Motion”). Pursuant to § 1121 of the Bankruptcy Code, Debtor seeks an extension

of the time during which the Debtor has the exclusive right to propose and solicit acceptance of

a plan. In support of the Motion, Debtor shows the Court as follows:

         1.       On May 9, 2019, Debtor filed a voluntary petition for relief under Chapter 11 of

Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (“Bankruptcy Code”), in the United

States Bankruptcy Court for the Northern District of Georgia, Gainesville Division (“Court”).

         2.       Debtor is a Georgia limited liability company. Debtor operates a food processing

and packing business with its principal place of business located at 5786 Highway 129 North,

Pendergrass, Georgia 30567 (the “Business”).

         3.       Debtor continues to operate its business and manage its affairs as a debtor-in-

possession in accordance with Sections 1107 and 1108 of the Bankruptcy Code.

         4.       The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157(b) and

1334.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.             This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b).

         5.       Bankruptcy Code Section 1121(b) grants a debtor the exclusive right to file a plan

within the first 120 days after the Petition Date. 11 U.S.C. § 1121(b) and (c). The Court may

extend the exclusivity period for cause. 11 U.S.C. § 1121(d)(1).
Case 19-20916-jrs       Doc 145      Filed 11/21/19 Entered 11/21/19 16:01:03               Desc Main
                                     Document      Page 3 of 6


        6.      Pursuant to order of this Court (Doc. No. 135), Debtor’s exclusive time within

which to propose a plan expires on December 5, 2019, and Debtor’s exclusive time within which

to solicit acceptance or rejection of such a plan expires on February 7, 2020 (collectively the

“Exclusive Period”).

        7.      Debtor is exploring the sale of its assets, and is in active discussions regarding

the same. Debtor anticipates either (1) filing a motion to sell its material assets or (2) filing a

plan of reorganization on or by January 28, 2020.

        8.      Debtor requests that the Exclusive Period to file a plan be extended through and

including January 28, 2020 and the Exclusive Period to solicit acceptance or rejection of such

plan be extended through March 30, 2020.             Debtor shows that extending the exclusivity

deadline is appropriate. This request is made prior to expiration of the current deadline. Debtor

is in the process of finalizing its plan and analyzing the possibility of selling all or part of Debtor’s

business. Thus, extending the exclusive period for filing and soliciting of a plan is fair and

equitable in this instance.

        WHEREFORE, Debtor requests that the Court enter an order: (a) granting the Motion,

(b) extending the Debtor’s Exclusive Period and exclusive rights under Section 1121 of the

Bankruptcy Code to file a plan through and including January 28, 2020, (c) extending the

Exclusive Period to solicit acceptance or rejection of such plan through March 30, 2020, and (d)

granting such other and further relief as is deemed just and proper.

        Respectfully submitted this 21st day of November, 2019

                                                JONES & WALDEN, LLC
                                                /s/ Leslie M. Pineyro
                                                Leslie M. Pineyro
                                                Georgia Bar No. 969800
                                                21 Eighth Street, NE
                                                Atlanta, Georgia 30309
                                                (404) 564-9300
                                                Attorney for Debtor
Case 19-20916-jrs       Doc 145      Filed 11/21/19 Entered 11/21/19 16:01:03              Desc Main
                                     Document      Page 4 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 GAINESVILLE DIVISION

 IN RE:
                                                        CHAPTER 11
 SIGNATURE PACK, LLC,
                                                        CASE NO. 19-20916-JRS
            Debtor.

                                    CERTIFICATE OF SERVICE

         This is to certify that I have on this day electronically filed the foregoing Motion Requesting
Entry of Order Extending Debtor’s Exclusive Period to File a Plan (the “Motion”) using the
Bankruptcy Court’s Electronic Case Filing program, which sends a notice of and an accompanying
link to the Motion to the following parties who have appeared in this case under the Bankruptcy
Court’s Electronic Case Filing Program:

   •   Griffin B. Bell gbb@gb3pc.com, dts@gb3pc.com;admin@gb3pc.com
   •   Frederic S. Beloin fbeloin@beloinlaw.com, jkuhar@beloinlaw.com
   •   Sam G. Bratton sbratton@dsda.com, kstratton@dsda.com;dbkirk@dsda.com
   •   David A. Garland dgarland@mcdr-law.com, dgarland@mcdr-
       law.com;hjohnson@mcdr-law.com
   •   Lee B. Hart lee.hart@nelsonmullins.com, ayo.uboh@nelsonmullins.com
   •   Sean C. Kulka sean.kulka@agg.com
   •   Leah Fiorenza McNeill Leah.Fiorenza@bclplaw.com, b.lyle@bclplaw.com
   •   Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov
   •   Stephan A. Ray sray@mcdr-law.com, hjohnson@mcdr-law.com
   •   Michael D. Robl michael@roblgroup.com
   •   Andres H. Sandoval andres.sandoval@usdoj.gov,
       charlie.cromwell@usdoj.gov;Larissa.selchenkova@usdoj.gov
   •   Shayna M. Steinfeld shayna@steinfeldlaw.com
   •   Thomas R. Walker thomas.walker@fisherbroyles.com
   •   David S. Weidenbaum david.s.weidenbaum@usdoj.gov
   •   David A. Wender david.wender@alston.com

       I further certify that I served a true and correct copy of the Motion on all parties referenced
below via United States First Class Mail postage prepaid.

 Ambassador Sanitation Mngmnt                        American Express Corporate Card
 P.O. Box 2057                                       P.O. Box 1270
 Thomasville, GA 31799                               Newark, NJ 07101

 Americold                                           Champion Foods, Inc.
 25586 Network Place                                 9516 Waterford Rd
 Chicago, IL 60673                                   Jacksonville, FL 32257

 Family Dollar Services, LLC                         Genesis Baking Company
 10401 Monroe Road                                   211 Woodlawn Avenue
 Matthews, NC 28105                                  Norwalk, OH 44857
Case 19-20916-jrs       Doc 145   Filed 11/21/19 Entered 11/21/19 16:01:03        Desc Main
                                  Document      Page 5 of 6



 Family Dollar Services, LLC                    Kudzu Valley Farm
 c/o Marc Metcalf                               P.O. Box 922
 Sr. Counsel, Commercial & General Litigation   Oakwood, GA 30566
 500 Volvo Parkway
 Chesapeake, VA 23320-1604

 Linde LLC                                      M&J Foods
 88718 Expedite Way                             Attn: Michael Zimmer, Registered Agent
 Chicago, IL 60695                              1289 Bennett Pl
                                                The Villages, FL 32162

 Messer LLC                                     Monogram Food Solutions, LLS
 88718 Expedite Way                             P.O. Box 71400
 Chicago, IL 60695                              Chicago, IL 60694

 Penobscot McCrum LLC                           Pilgrim’s Pride Corporation
 Anthony J. Manhart, Esq.                       P.O. Box 809225
 Preti Flaherty, LLP                            Chicago, IL 60680
 P.O. Box 9546
 Portland, ME 04112-9546

 S.E. Meats                                     Seabrook Brothers & Sons
 700 25th Ave. West                             P.O. Box 781405
 Birmingham, AL 35204                           Philadelphia, PA 19178

 Southeastern Paper Co.                         Southern Food Broker
 P.O. Box 890671                                Attn: Lance Watkins
 Charlotte, NC 28289                            196 Bruce Etheredge Parkway
                                                Pell City, AL 35128

 TNT                                            Wilheit Packaging, LLC
 701 Industrial Drive                           P.O. Box 111
 Perryvilla, MO 63775                           Gainesville, GA 30503

 JSO Associates Inc.                            Champion Foods, Inc.
 17 Maple Drive                                 Wallace, Jordan, Ratliff & Brandt, LLC
 Great Neck, NY 11021                           800 Shades Creek Parkway, Suite 400
                                                Birmingham, AL 35209-4518
Case 19-20916-jrs     Doc 145    Filed 11/21/19 Entered 11/21/19 16:01:03   Desc Main
                                 Document      Page 6 of 6


 S.E. Meats, Inc.
 Marc P. Solomon
 Burr & Forman LLP
 420 N 20th St, Ste 3400
 Birmingham, AL 35203


       This 21st day of November, 2019.
                                          JONES & WALDEN, LLC

                                          /s/ Leslie M. Pineyro
                                          Leslie M. Pineyro
                                          Georgia Bar No. 969800
                                          Attorney for Debtor
                                          21 Eighth Street, NE
                                          Atlanta, Georgia 30309
                                          (404) 564-9300
                                          (404) 564-9301 Facsimile
